UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: September 30, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ticker Symbol: (TDVFX) ANNUAL REPORT September 30, 2014 Towle Deep Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Towle Deep Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.towlefund.com October 2014 To Our Shareholders: An unusual stillness and calm to U.S. equity markets came to an abrupt end toward the close of the third quarter. In our view, the increased volatility and sudden downturn, especially for cyclical, small cap stocks, relates to five distinct factors: (1) full to high equity valuations for many stocks as of August 31st, (2) slowing global economic growth forecasts, (3) anxiety over rising interest rates, (4) geopolitical concerns, and (5) a weakening high yield debt market. Price declines were most pronounced in our energy and industrial related investments. While price fluctuations are worrisome for many, sell-offs create opportunity. “To generate high returns over the long haul, a strategy has to flop often enough to scare off the weak-kneed. Only by doing so can it generate good profits for those who are left. Today’s loss becomes the price of future gains. And those gains are reserved for people who can stick with a strategy.” (The Globe and Mail, November 2013) For the six months ended September 30, 2014, the Towle Deep Value Fund (the “Fund”) produced a total return of -8.89% compared to a total return of -6.40% for the Russell 2000 Value and 6.42% for the S&P 500 Index. For the 12 months ended September 30, 2014, the Fund produced a total return of 2.32% compared to a total return of 4.12% for the Russell 2000 Value and 19.73% for the S&P 500 Index. From inception to date, the Fund has compounded capital at a 16.67% annualized rate of return compared to 14.71% for the Russell 2000 Value and 18.35% for the S&P 500 Index. We continue to believe that the background for U.S. equity investing remains positive. Slow, consistent U.S. economic growth following the Great Recession underlies our view. Since the market low of March 9, 2009, highly unusual returns were driven by highly unusual conditions that, to some extent, continue with us today. In particular, three economic conditions, in conjunction with one another, have created an investor appetite for equities. Rapidly rising corporate profits, historically low interest rates, and low inflation have translated into a stock picker’s paradise. Corporate profitability, as a percentage of Gross Domestic Product (GDP)1, turned dramatically upward in Spring 2009. (St. Louis Federal Reserve) Non-financial, U.S.-based corporations took defining actions and quickly led the world out of the fear and uncertainty of Fall 2008. Advancing profitability has driven stock prices up, and the five-year trend of increasing profits has remained in place. Low interest rates typically propel capital from fixed income investments to equities, magnifying valuations. Historically low interest rates in the U.S. and around the world, in place since October 2008, fully support heightened stock prices. 1 – Gross Domestic Product (GDP) is the monetary value of all finished good and services produced within a country’s borders in a specific time period. 1 Low inflation provides a degree of integrity and consistency for all financial transactions utilizing a specific currency. The U.S. has demonstrated remarkably low inflation since the Great Recession. For the five year period 2009-2013, inflation averaged 1.6%, substantially less than the prior five year average (2004-2008) of 3.2%. The profound decline in demand for goods and services following the Great Recession set the stage for low inflation. Currently, real wage growth lingers and commodity prices weaken. The demand for goods and services is firm but not excessive. For now, neither cost-push nor demand-pull factors break the pattern of moderate inflation. Today’s restrained inflation leads to higher valuations or price-earnings ratios for equities. At Towle & Co., we know not when the potent, complementary forces of advancing profitability, unprecedented low interest rates, and manageable inflation will fade. For now, the modestly expanding U.S. economy appears well-balanced, lacking the typical stress and strain that leads to economic dislocation and recession, but the impact of rising interest rates tops our list of concerns. The Federal Reserve has indicated a continuing accommodative stance into 2015, but higher rates will likely come. Looking ahead, the upcoming increase in rates, to some level of normalization, seems to us to be the most serious threat to stock market returns. One must be expectant that this highly anticipated change in the cost of money will negatively influence the stock market. It is simply difficult to believe that the historic, unprecedented actions, taken by the Fed, will unwind without impacting equity prices. Our response to today’s uncertainties is to remain steadfast in executing our time-tested, deep value investment discipline with the intention of remaining fully invested. As new opportunities arise, we will not hesitate to commit capital and to redeploy proceeds, fully expecting long-term benefits to accrue to our investors. From our perspective, fully invested usually means holding 2-5% cash, but may be as high as 10-15% depending on market conditions. It is extremely difficult to time the “ins” and “outs” of stock market behavior. A recent Putnam Investments study reported that over the last 15 years if one was out of the market for just the 10 best days, you would have missed more than 75% of the total return for the period. (“Investor Education.” Putnam Investments. Q4 2013) A long-term view, measured in many years, ameliorates the clamor of short-term, stock market disruption. While we strive at Towle & Co. to make effective investments, we recognize that others do the “real work” in managing and operating the companies in which we invest. We salute the thousands who work diligently on our behalf to get the job done, day-in and day-out. The owners of Towle & Co., their families, and the employees of the firm maintain a significant investment in portfolios combined with or similar to client portfolios, including the Towle Deep Value Fund. We work diligently everyday, recognizing the importance of creating capital for the benefit of others. Thank you for investing with us and for your continued confidence. J. Ellwood Towle Christopher D. Towle Peter J. Lewis, CFA James M. Shields, CFA Wesley R. Tibbetts, CFA 2 Stock fund prices fluctuate and investors may lose principal value. Micro-cap, small-cap and mid-cap stocks involve greater risks, and they can fluctuate in price more than larger company stocks. Foreign investments present additional risk due to currency exchange rate fluctuations, economic developments, political instability, and other factors. The Fund is non-diversified which increases the risk that the value of the Fund could go down because of the poor performance of a single investment. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity funds. Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. The views in this shareholder letter were those of the Fund Managers as of the letter’s publication date and may not reflect their views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 3 Towle Deep Value Fund FUND PERFORMANCE at September 30, 2014 (Unaudited) This graph compares a hypothetical $50,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index. The value of the Russell 2000 Value Index on October 28, 2011 is used as the beginning value on October 31, 2011. Results include reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance. The Index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of September 30, 2014 1 Year Since Inception (10/31/11) Towle Deep Value Fund 2.32% 16.67% Russell 2000 Value Index 4.12% 14.71% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling 1-888-99TOWLE (888-998-6953). Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. Gross and net expense ratios for the Fund were 2.14% and 1.20% which were the amounts stated in the current prospectus as of the date of this report. The Fund's advisor has contractually agreed to waive its fees and/or absorb expenses. In the absence of such waivers, the Fund's returns would have been lower. The contractual fee waivers are in effect until January 31, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any. The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 4 Towle Deep Value Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 Number of Shares Value COMMON STOCKS – 98.1% BASIC MATERIALS – 0.9% Steel Dynamics, Inc. $ CONSUMER, CYCLICAL – 25.7% Commercial Vehicle Group, Inc.* Goodyear Tire & Rubber Co. Hawaiian Holdings, Inc.* Ingram Micro, Inc. - Class A* Meritor, Inc.* Navistar International Corp.* SkyWest, Inc. Titan Machinery, Inc.* CONSUMER, NON-CYCLICAL – 8.3% Chiquita Brands International, Inc.* PHH Corp.* SUPERVALU, Inc.* ENERGY – 27.3% Cal Dive International, Inc.* Cloud Peak Energy, Inc.* Paragon Offshore PLC*1 PBF Energy, Inc. - Class A Peabody Energy Corp. Renewable Energy Group, Inc.* Swift Energy Co.* Tesoro Corp. Valero Energy Corp. FINANCIAL – 8.2% Argo Group International Holdings Ltd.1 CNA Financial Corp. Hanover Insurance Group, Inc. INDUSTRIAL – 23.5% Aegean Marine Petroleum Network, Inc.1 Air Transport Services Group, Inc.* Atlas Air Worldwide Holdings, Inc.* Flextronics International Ltd.*1 General Cable Corp. Sanmina Corp.* 5 Towle Deep Value Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Star Bulk Carriers Corp.*1 $ TECHNOLOGY – 4.2% Unisys Corp.* TOTAL COMMON STOCKS (Cost $56,351,186) Principal Amount SHORT-TERM INVESTMENTS – 2.0% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,168,699) TOTAL INVESTMENTS – 100.1% (Cost $57,519,885) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Towle Deep Value Fund SUMMARY OF INVESTMENTS As of September 30, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Energy 27.3% Consumer, Cyclical 25.7% Industrial 23.5% Consumer, Non-cyclical 8.3% Financial 8.2% Technology 4.2% Basic Materials 0.9% Total Common Stocks 98.1% Short-Term Investments 2.0% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Towle Deep Value Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2014 Assets: Investments, at value (cost $57,519,885) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Advisory fees Shareholder servicing fees (Note 7) Auditing fees Transfer agent fees and expenses Fund accounting fees Fund administration fees Chief Compliance Officer fees Trustee' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 Towle Deep Value Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2014 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Administration fees Shareholder servicing fees (Note 7) Transfer agent fees and expenses Fund accounting fees Registration fees Auditing fees Custody fees Legal fees Shareholder reporting fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived Net expenses Net investment loss Realized and Unrealized Loss on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized loss on investments Net Decrease in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 Towle Deep Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended September 30, For the Year Ended September 30, Increase (Decrease) in Net Assets from: Operations: Net investment loss $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase (decrease) in net assets resulting from operations Distributions to Shareholders: From net investment income − From net realized gains Total distributions to shareholders Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ $ − Capital Share Transactions: Shares sold Shares reinvested Shares redeemed Net increase in capital share transactions 1 Net of redemption fee proceeds of $5,696 and $1,043, respectively. See accompanying Notes to Financial Statements. 10 Towle Deep Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended September 30, 2014 For the Year Ended September 30, 2013 For the Period October 31, 2011* through September 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss)1 ) ) - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) - From net realized gains ) ) - Total distributions ) ) - Net asset value, end of period $ $ $ Total return3 % % %4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived % % %5 After fees waived % % %5 Ratio of net investment income (loss) to average net assets: Before fees waived )% )% )%5 After fees waived )% )% %5 Portfolio turnover rate 23
